                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN

                                Court Minutes and Order

DATE:      August 3, 2020
JUDGE:     Pamela Pepper
CASE NO:   2018-cv-1077
CASE NAME: Robert Lang, et al. v. Donald Tharpe, et al.
NATURE OF HEARING:       Status Conference
APPEARANCES:             Shawn Govern – Attorney for the plaintiffs
                         Andrea Davenport – Attorney for the defendants
                         Jessica Polakowski – Attorney for the defendants
                         Peter Colasante – Defendant
COURTROOM DEPUTY:        Kristine Wrobel
TIME:                    9:06 a.m. – 10:05 a.m.
                    AUDIO OF THIS HEARING AT DKT. NO. 99
       The court recounted that it had scheduled an evidentiary hearing on the
defendants’ motion to set aside default (dkt. no. 47) and the court had asked
the parties to inform the court whether they agreed to the court conducting the
hearing by videoconference. Defendants Donald R. Tharpe and the Donald R.
Tharpe Trust also had filed a Rule 7(h) motion to strike untimely arguments or
for leave to file reply to plaintiffs’ supplemental evidence. Dkt. No. 87. The court
acknowledged that defendants Colasante (dkt. no. 14) and Donald Tharpe and
the Donald R. Tharpe Trust (Dkt. No. 51) had filed motions to dismiss for lack
of personal jurisdiction; it did not plan to address those at today’s hearing.
       The court first addressed the motion to strike. The court recounted that
it had asked the parties to file supplemental briefs addressing two topics; how
service was effectuated and where Donald Tharpe had been living at the time
the plaintiffs tried to serve him. In addition to addressing those topics, the
plaintiffs’ supplemental brief also addressed personal jurisdiction and raised
alternate arguments about service and personal jurisdiction. The court agreed
with the Tharpe defendants that the plaintiffs could have raised those
arguments in the original briefing. The court granted the Tharpe defendants’
motion to strike the arguments at pages 8-16 of Dkt. No. 81 and untimely and
not responsive to the court’s request.
      The court then addressed rescheduling the evidentiary hearing. The
court observed that the plaintiffs had notified the court that they did not want
to have the hearing by videoconference; the defendants had indicated that they
were willing to do so. The plaintiffs had stated that they did not want to
proceed by video because the presentation of exhibits could be complicated, it
would be hard for the court to determine credibility by video, the plaintiffs were
concerned about using videoconferencing technology (they had never used it)
and they wanted their “day in court” and to do this “the right way.”


                                            1

         Case 2:18-cv-01077-PP Filed 08/03/20 Page 1 of 3 Document 100
       The court explained the lengths that judges, court staff and building
tenants had gone to to try to reduce the risk to people coming into the
courthouse and the courtrooms. The court recounted the most recent
statistics—the number of confirmed cases in the state, the high percentage of
those confirmed positives in Milwaukee County (where the courthouse is
located) and the fact that Wisconsin now is considered a hotspot for the virus.
The court noted that it could not conduct certain criminal proceedings via
video without the defendant’s consent, but that this was not true in a civil
case. The court emphasized that it had to consider not only the health of the
parties, but of its staff, the people who work in the federal courthouse and
anyone coming into the building. The court informed the parties that it has
strongly encouraged videoconference hearings.
       The court explained that even for in-person hearings, it requires the
parties to present documentary evidence electronically, to eliminate the
transfer of papers. The court told the parties that it had become pretty familiar
with video hearings, having done them for the last five months, and that it felt
it could determine a witness’s credibility from watching them on a screen. The
court emphasized that it wanted the plaintiffs their day in court, but that it
had to afford them that right while also reducing risk to everyone involved.
       The court asked counsel for the plaintiffs if he had any law or authority
indicating that the court could not hold the evidentiary hearing by
videoconference over objection. Counsel responded that because he thought
today’s hearing was a status conference, he had not done that research, but
asked the court to give him time to do so. The court provided the parties with
cites to several cases, including Gould Electronics v. Livingston County Road
Commission, 2020 WL 3717792 (E.D. Mich. June 30, 2020); Argonaut Ins. Co.
v. Marietta Enterprises, 2020 WL 3104033 (E.D.N.Y. June 11, 2020);
Fourscout Tech. v. Ferrari Group Holdings, 2020 WL 3971012 (Del. Chanc. Ct.
July 14, 2020); and In re Broiler Chicken Antitrust Litigation, 2020 WL
3469166 (N.D. Ill. June 25, 2020).
      Counsel for the plaintiffs indicated that if the evidentiary hearing was
going to go forward, he would like to conduct a deposition of defendant Tharpe;
he had not done so during discovery and wished that he had. Counsel
explained that he had deposed defendant Colansante, which had been more
involved than anticipated. Counsel indicated that he believed that the parties
would work together on the exhibits they would use during the hearing.
      Counsel for the Tharpes strongly opposed the request to depose Donald
Tharpe. She argued that the court had given the parties almost four months to
conduct discovery, and that the plaintiff’s counsel could have deposed Tharpe
during that time. Counsel agreed that the parties had discussed working

                                        2

        Case 2:18-cv-01077-PP Filed 08/03/20 Page 2 of 3 Document 100
together on documents for the hearing. Counsel proposed that the parties
confer and then report back to the court about the amount of time needed for
the hearing, along with possible options for hearing dates.
       The court denied the plaintiffs’ request to depose Tharpe. The court
agreed that it had given the parties almost four months during which the
plaintiffs could have deposed Tharpe, and said that it was not willing to reopen
discovery to allow for that deposition now.
      The court asked the parties to meet and confer by August 14, 2020
regarding how long they will need for the hearing and possible dates on which
to conduct the hearing.
       Defendant Colansante confirmed that he understood what had happened
today and said he would be available any time that worked for the other
parties. He indicated that he would be back in the United States from about
August 15, 2020 to October 15, 2020. Colasante added that he had not
responded to the motion the court ruled on today, but that he had strong
feelings about it and would like to file his response. The court explained that he
could file the response, but that doing so would not guarantee that the court
would not rule it untimely or would grant it. Defendant Colasante said that he
understood.
     The court GRANTS the defendants’ Rule 7(h) motion to strike untimely
arguments or for leave to file reply to plaintiffs’ supplemental evidence and
memorandum in opposition to motion to dismiss plaintiffs’ first amended
complaint. Dkt. No. 87.
     The court ORDERS that pages 8-16 of Dkt. No. 81 are STRICKEN as
untimely and unresponsive to the court’s request.
       The court ORDERS that by the end of the day on August 14, 2020, the
parties must file a notice letting the court know how much time they will need
for the evidentiary hearing and giving the court a time frame and possible dates
for conducting the hearing.
      Dated in Milwaukee, Wisconsin this 3rd day of August, 2020.
                                            BY THE COURT:


                                            _____________________________
                                            HON. PAMELA PEPPER
                                            Chief United States District Judge




                                        3

        Case 2:18-cv-01077-PP Filed 08/03/20 Page 3 of 3 Document 100
